Citation Nr: 1518426	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  14-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from April 1962 to February 1964.   The Veteran had a prior period of duty from May 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The Veteran now resides in Los Angeles, so the matter is now handled by the RO in Los Angeles, California. 

In the May 2012 rating decision, the RO denied the Veteran's petition to reopen a claim of service connection for a lumbar spine disorder, as new and material evidence had not been received.

In the May 2012 rating decision, the RO also denied the Veteran's petition to reopen a claim of service connection for a right shoulder disorder, as new and material evidence had not been received. However, there is no final decision adjudicating entitlement to service connection for a right shoulder disorder. In the October 1981 rating decision, the RO concluded that the Veteran's left shoulder disorder was "resolved with treatment." In an appeal of the October 1981 rating decision, the BVA opined in June 1983 that the "claimed ... disorder of the left shoulder...has not been established." As in the May 2012 rating decision, rating decisions in July 1993, August 1995, October 1995, and October 1996 denied the Veteran's petitions to reopen a claim of service connection for a shoulder disorder because new and material evidence had not been received. As such, the Veteran's claim for a right shoulder disorder is considered original and has been recharacterized as noted in the title page.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with the Veteran's claims. The documents in these files have been reviewed and considered as part of this appeal.

On various occasions, the Veteran raised the issues of whether new and material evidence has been received with respect to a claim of service connection for a heart disorder and entitlement to service connection for a toe disorder. See April 1998 and October 1999 medical records. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for lumbar spine disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Entitlement to service connection for a lumbar spine disorder was last denied by the RO in an October 1996 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

2. Evidence pertaining to the Veteran's lumbar spine disorder received since the October 1996 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1996 rating decision that denied entitlement to service connection for lumbar spine disorder is final. 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2014). 

2. The evidence received since the October 1996 rating decision is new and material, and the Veteran's claim for service connection for a lumbar spine disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for a lumbar spine disorder. Consequently, the Board finds that any lack of notice and/or development which may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Lumbar Spine Disorder

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a lumbar spine disorder.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Court has elaborated on what constitutes "new and material evidence." New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial. Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for a lumbar spine disorder was last denied in a rating decision of October 1996. The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the October 1996 rating decision became final. Evans v. Brown, 9 Vet. App. 273, 285 (1996). As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the October 1996 rating decision denied the claim on the basis that there was no evidence that the Veteran has a lumbar spine disorder as a result of service, the Board finds that new and material evidence would consist of evidence that the Veteran has a lumbar spine disorder as a result of service.

The evidence received since the October 1996 rating decision consists of numerous records and documents. The Veteran has asserted that he has continually experienced low back pain symptoms since service. Among other things, the Veteran emphasized the continuity of his lower back disorder by marginally indicating "Low Back 1962" in a Progress Note which identified the Veteran's past medical history of "chronic low back pain." See November 1997, Progress Note, page 10. Also, the Veteran provided a personal statement detailing his last few days of active military duty, stating that the injuries identified in his service records left his "low back in pain," and following sick call he had "Continuity-Disability After Dr. Wells."  See February 2014 Veteran's Statement. In addition, the record establishes a current diagnosis of a lumbar spine disorder on the most recent January 2014 VA Examination. 

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim. Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has a current lower back disorder that may be a result of service duties. As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a lumbar spine disorder. See 38 C.F.R. § 3.156(a). The Board determines that the claim is reopened and will remand the claim for further development.




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder; to this extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

I. Lumbar Spine Disorder

The claim for entitlement to service connection for lumbar spine disorder has been reopened.

The Veteran asserts that he has had a lumbar spine disorder since his time in service. The Board recognizes that the record contains complaints of lumbar spine pain, which, according to the Veteran, began with his February 1964 line-of-duty injury. He is competent to report such symptoms, which are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Veteran was diagnosed with a lumbosacral strain during a January 2014 VA examination. Accordingly, the Board finds that the Veteran has a current lumbar spine disorder. However, to date, a medical opinion has not been obtained that sufficiently details the etiology of his lumbar spine disorder. 

The January 2014 VA examiner diagnosed the Veteran with a lumbosacral strain and opined that the diagnosis was less likely than not related to his military service. See January 2014 VA Examination. The examiner's rationale was that the submitted medical documentation did not support the conclusion that the Veteran's current diagnosis was incurred in or caused by a single documented event of low back pain from 1964. Id. The medical examiner reached this conclusion without discussing the lay statements regarding the Veteran's history of chronic back pain. See November 1997 Progress Note. 

The Board finds that the January 2014 VA Examination to be inadequate to the extent that the negative nexus opinion did not address the issues of continuity of symptomology addressed in the Veteran's lay statements. This opinion did not appear to consider the Veteran's statements of ongoing and continuous back symptomatology during and since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007). Moreover, while the examiner recognized that the Veteran was treated for back problems during service, he offered no rationale as to why such symptoms were not related to the currently diagnosed degenerative back condition. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, on Remand, a thorough opinion addressing the Veteran's lumbar spine disorder should be obtained.

II. Right Shoulder Disorder

The claim for entitlement to service connection for a right shoulder disorder is an original service connection claim. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As discussed above, in the May 2012 rating decision the RO denied the Veteran's petition to reopen a claim of service connection for his claim of right shoulder disorder. However, this rating decision and the four preceding decisions denied service connection on the lack of new and material evidence, a standard incongruous in light of the fact that the original October 1981 rating decision and subsequent June 1983 BVA opinion addressed a left shoulder disorder. Thus, the claim of a right shoulder disorder is an original claim and therefore must be treated accordingly as a new service connection claim.

The Veteran asserts that he has had a right shoulder disorder since his time in service. Here, the Board recognizes that the record contains complaints of shoulder pain, which, according to the Veteran, began with his February 1964 line-of-duty injury. He is competent to report such symptoms, which are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran was diagnosed with a right shoulder sprain during a January 2014 VA examination. Accordingly, the Board finds that the Veteran has a current right shoulder disorder. However, to date, a medical opinion has not been obtained sufficiently detailing the etiology of his right shoulder disorder. A remand is necessary to obtain an adequate medical opinion regarding the etiology of his claimed right shoulder disorder. 

During the January 2014 VA examination, the VA examiner diagnosed the Veteran with a right shoulder sprain and opined that the diagnosis was less likely than not related to his military service. See January 2014 VA Examination. The examiner's rationale was that the submitted medical documentation did not support the conclusion that the Veteran's current diagnosis was incurred in or caused by two documented events of right shoulder pain from 1964. Id. 

The Board finds that the January 2014 VA Examination to be inadequate to the extent that the negative nexus opinion did not address the Veteran's statements of ongoing and continuous right shoulder symptomatology during and since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007). Moreover, while the examiner recognized that the Veteran was treated for shoulder problems during service, he offered no rationale as to why such symptoms were not related to the currently diagnosed right shoulder condition. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, on Remand, a thorough opinion addressing the Veteran's right shoulder disorder should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the January 2014 VA examination for lumbar spine disorder. 

The examiner must be provided the claims folders, access to Virtual VA and VBMS, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's current back disorder is causally OR etiologically related to service, to include the Veteran's report of in-service injury.  In providing this opinion, the examiner must do the following:  (i) consider the Veteran's contention that his back problems have persisted ever since service; (ii) discuss the nature of the back injury the Veteran sustained in service and EXPLAIN WHY the likelihood that such back injury would produce chronic residuals; (iii) discuss the nature of the current back disability and EXPLAIN WHY the likelihood that such back disability is a continuing disease process of the in-service back injury; and (iv) discuss in the examiner's professional judgement the type of medical attention, if any, would be expected over the course of years for a back condition that has purportedly persisted since service as claimed by the Veteran. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3. Obtain an addendum opinion for the January 2014 VA examination for right shoulder disorder. 

The examiner must be provided the claims folders, access to Virtual VA and VBMS, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's current right shoulder disorder is causally OR etiologically related to service, to include the Veteran's report of in-service injury.  In providing this opinion, the examiner must do the following:  (i) consider the Veteran's contention that his shoulder problems have persisted ever since service; (ii) discuss the nature of the shoulder injury the Veteran sustained in service and EXPLAIN WHY the likelihood that such shoulder injury would produce chronic residuals; (iii) discuss the nature of the current shoulder disability and EXPLAIN WHY the likelihood that such shoulder disability is a continuing disease process of the in-service shoulder injury; and (iv) discuss in the examiner's professional judgement the type of medical attention, if any, would be expected over the course of years for a shoulder condition that has purportedly persisted since service as claimed by the Veteran. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5. After completion of the above, the RO must readjudicate the claims. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 


Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


